 

Case 3:20-cv-00085-DPJ-FKB Document 1-1 Filed 02/14/20 Page 1 of 2

EEOC Form 5 (11/09)

 

 

 

 

 

 

CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
This f is affected by the Privacy Act of 1974 § iv
Eat Se ee cee GLIETA Sen andound Piva Ae [_] Fera
[x] EEoc 423-2020-00203
and EEOC
State or local Agency. if any
a ea
Name (indicate Mr, Ms., Mrs} Home Phone (incl. Area Code) Date of Birth
Mrs. Rebecca M. Ezenwanne (601) 942-6968 1978

 

 

 

 

Street Address City, State and ZIP Code
104 Angelia Lane, Clinton, MS 39056

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That! Believe
Discriminated Against Me ar Others. (if more than two, list under PARTICULARS below.)

 

 

 

 

Name No. Employees, Members Phone No. (include Area Coda)
MANHATTAN NURSING AND REHABILITATION CENTER, LLC Unknown (601) 982-7421
Street Address City, State and ZIP Cade

4540 Manhattan Road, Jackson, MS 39206

 

 

 

 

 

 

Name No. Employees, Members Phone No. (include Area Code}
RECEIVED
Street Address - NOV 13 203 City, State and ZIP Code
23 EEOCIJAO
DISCRIMINATION BASED ON (Crile eSptdbnate box(es) ) DATE(S) DISCRIMINATION TOOK PLACE

Earliest Latest

RACE [] COLOR [] SEX [] RELIGION [ } NATIONAL ORIGIN 10-01-2019 10-29-2019

[ ] RETALIATION [x] AGE [x] DISABILITY [| GENETIC INFORMATION
[ } OTHER (Specify) [x] CONTINUING ACTION

 

 

THE PARTICULARS ARE (If additional Paper is needed, aliach extra sheet{s))
I was hired in May 2007 as a Payroll Clerk at $12.75/hour and was later promoted to Assistant
Business Office Manager at $18.00/hour in 2013. Around March 2015, | left my position and was re-
hired in August 2016 to my previous position as a Payroll Clerk. | have been Subjected to adverse
terms and conditions of employment and my younger White co-worker Jennifer Landers that worked
in the business office was treated better than me.

In August 2016, Administrator Bobbie Blackard (White) re-hired me as the Payroll Clerk. On October
1, 2019, Ms. Blackard gave me an ultimatum to quit nursing school or lose my job, which started to
create a hostile working environment. On October 29, 2019, my doctor told me that due to the stress
of the working environment and the inability to focus and concentrate, | am not fit to perform any job
duties. Ms. Blackard has put all this work on me which is not part of payroll job duties anyway, but
she wanted to make me feel bad as if | couldn't get my work done, which has caused nothing but
Stress and has a negative and bad effect on my quality of life. I'm under doctor's care and has been

 

 

| want this charge filed with both the EEOC and the State or local Agency, if any. | NOTARY — Wien necessary for Stale and Local Agency Requirements
will advise the agencies if | change my address or phone number and | will
cooperate fully with them in the processing of my charge in accordance with their

 

aleicasadeic | swear or affirm that | have read the above charge and that it is true to
| declare under penalty of perjury that the above is true and correct. the best of my knowedge, information and belief.
SIGNATURE OF COMPLAINANT

 

 

by SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
Liha . ice Leawrnorre | (month day, year
ate ' 7 Charging Party San

 

 

 

 
 

Case 3:20-cv-00085-DPJ-FKB Document 1-1 Filed 02/14/20 Page 2 of 2

EEOC Form § (11/09)

 

 

 

CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
This form is affected by the Privacy Act of 1974. See enclosed Privacy Act [ ] FEPA
Statement and other information before completing this form.
[x] Ee0c 423-2020-00203
and EEOC

 

Siate or local Agency, if any

 

 

referred out for counseling due to emotional distress. | was accepted into the nursing program and
Ms. Blackard let my younger White co-worker Jennifer go to nursing school while working around
her schedule, but she wouldn't work around my schedule because she said it's not working for her.

| believe | have been discriminated against because of my race (Black) in violation of Title Vil of the
Civil Rights Act of 1964, as amended, my age (41) in violation of the Age Discrimination in
Employment Act of 1967, as amended and because of my disability in violation of the Americans with
Disabilities Act of 1990, as amended.

 

 

 

| want this charge filed with both the EEOC and the State or local Agency, if any. | NOTARY ~ When necessary for Stale and Local Agency Requirements

will advise the agencies if | change my address or phone number and | will

 

 

cooperate fully with them in the processing of my charge in accordance with their

 

procedures. | swear or affirm that | have read the above charge and that it is true to
| declare under penalty of perjury that the above is true and correct. the best of my knowedge, information and belief.
SIGNATURE OF COMPLAINANT

b f i _ | SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
nt 13,4 Lb pa F201 2H2—2| morn day you
a. os .

Date Charging Party Signature

 

 

 
